SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
Defendant-Appellant Robert Sirois appeals the judgment of the district court (Burns, J.) sentencing Sirois to 12 months’ imprisonment and 18 months’ supervised release. Sirois contends that this sentence, which exceeds the recommended range provided by the United States Sentencing Guidelines (“Sentencing Guidelines”), is plainly unreasonable and should be invalidated.
Defendant was sentenced by the district court as a second-time offender for violating the terms of his supervised release, by associating with a convicted felon. Although the Sentencing Guidelines recommend a sentencing range of 5 — 11 months’ imprisonment, the district court, considering all the relevant factors, imposed a 12-month sentence, which is within the statutory maximum. It is well-established that a sentence exceeding the guidelines range is permitted as long as it is not plainly unreasonable. See United States v. Wirth, 250 F.3d 165, 169 (2d Cir.2001) (per curiam); United States v. Sweeney, 90 F.3d 55, 57 (2d Cir.1996). Under all the circumstances of this case, this sentence is not plainly unreasonable. See United States v. Pelensky, 129 F.3d 63, 69-71 (2d Cir.1997).
We have considered all of Defendant’s claims and find them to be without merit. The district court’s judgment is therefore AFFIRMED.